DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 3, 4, and 6-10 in the reply filed on July 26, 2022 is acknowledged. Claims 11, 13, and 17-23 are withdrawn from consideration. 

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed application (Provisional app No. 62/446622 filed on January 16, 2017) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 July 2019, 15 December 2021, and 16 December 2021 have been considered by the examiner.


Claim Rejections - 35 USC § 102(A)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knodle et al. (US Patent No. 4859858) (hereinafter “Knodle”).

Knodle was cited in applicant’s IDS submitted on July 15, 2019.
	With respect to claim 1, Knodle teaches a capnometer (gas analyzer 20 in Fig.1; col.1 lines 17-22) comprising: an integrated device (assembly 186 in Fig. 6) comprising a substrate (substrate 190 in Fig. 6), an infrared light absorbing layer disposed on the substrate (lead selenide detector 42 is disposed on substrate 190 as depicted in Fig. 6), and a bandpass filter layer disposed on the substrate (optical filter 182 is disposed on substrate 190 as depicted in Fig.6; see col. 14 line 53 – col. 15 line 18); a light source (emitter 36 in Figs. 2-5) arranged to emit light that passes through the bandpass filter layer (182) of the integrated device (186) to reach the infrared light absorbing layer (42) of the integrated device (186; see col.14 line 68 – col. 15 line 3); and electronics (microcomputer 18 in Fig. 9, reference characters 210-252 in Fig. 9) connected with the infrared light absorbing layer (42) of the integrated device (186) to measure a photoconductivity signal of the infrared light absorbing layer (42), the electronics (18, 210-252) including signal processing circuitry (18) to convert the photoconductivity signal to a carbon dioxide partial pressure or concentration value (see Figs. 9 and 10; see col. 9, lines 21-32).
	With respect to claim 6, Knodle teaches the pass band of the bandpass filter layer of the integrated device encompasses 4.26 micron (col. 15, line 14).
	With respect to claim 7, Knodle teaches the electronics are connected with the infrared light absorbing layer of the integrated device to measure the photoconductivity signal of the infrared light absorbing layer consisting of one of resistance, current, and voltage across the infrared light absorbing layer (see Figs. 9-10).
	With respect to claim 8, Knodle teaches a temperature sensor thermally connected with an integrated device; wherein the electronics are connected with the temperature sensor to monitor the temperature of the integrated device (col.16, lines 52-66; see also Fig. 9).
	With respect to claim 9, Knodle teaches a carbon dioxide measurement cell  including a flow path (F) through which respired gas flows; wherein the light source is arranged to emit the light (L) to pass through the flow path (F) of the CO2 measurement cell before reaching the bandpass filter layer of the integrated device (see Fig. 8).
	With respect to claim 10, Knodle teaches the infrared light absorbing layer of the integrated device is a lead selenide (PbSe) layer (see col.14, lines 59-61; see also Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Knodle in view of RU 2215473 (hereinafter Zao).

Zao was cited in applicant’s IDS submitted on July 15, 2019.
With respect to claim 3, Knodle teaches a capnometer as established above.
However, Knodle does not teach the limitations recited in claim 3.
Zao teaches the bandpass filter layer and the infrared light absorbing layer of the integrated device are disposed on a same side of the substrate with the bandpass filter layer disposed between the substrate and the infrared light absorbing layer, and the substrate of the integrated device is transparent for the light (L) emitted by the light source at least over the pass band of the bandpass filter layer of the integrated device (see pg. 5, col.1, lines 32-37).
Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Knodle such that the bandpass filter layer and the infrared light absorbing layer of the integrated device are disposed on a same side of the substrate with the bandpass filter layer disposed between the substrate and the infrared light absorbing layer, and the substrate of the integrated device is transparent for the light (L) emitted by the light source at least over the pass band of the bandpass filter layer of the integrated device in order to improve the accuracy of measuring the content of carbon dioxide in the respiratory mixture, improving operational characteristics, as well as the stability and reliability of the apparatus, as suggested by Zao. Additionally, such a modification of Knodle would be further obvious to PHOSITA since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Knodle and Zao, as applied to claim 3 above, in further view of Bowlds (US Patent No. 5422485).
With respect to claim 4, Knodle and Zao teach a capnometer as established above.
However, Knodle and Zao do not teach the limitations recited in claim 4.
	Bowlds teaches an anti-reflective (AR) coating layer disposed on a side of the substrate opposite from the side on which are disposed the infrared light absorbing layer and the bandpass filter layer (see abstract).
	Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Knodle and Zao to incorporate anti-reflective coating layers in order to attenuate the infrared radiation in the range of 3.35 to 3.80 microns wavelength in a manner to simulate the attenuation caused by a breath sample containing 0.10 BrAC, as evidence by Bowlds (See abstract).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791